DETAILED ACTION
This office action is in response to the amendments/remarks filed on 08/09/2022. Claims 1-4, 6-9 are pending; claim 1 has been amended; claims 5, 10 are canceled.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous claim objection and claim rejections under 35 USC§ 112 (b) are maintained because the issues have been withdrawn in light of the amendment to the claim.
The previous claims rejections under 35 USC§ 102 (a)(1) have been withdrawn in light of the remarks on page 7. However, upon further consideration, a new ground(s) of rejection is made (see rejection below).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Easton (US 5454454).
Easton discloses:
Claim 1: A friction disc (Fig.3, 30) having a flat carrier ring (col. 3 lines 2-7, “flat metal or steel backing plates”) which comprises a first surface (Fig. 5, left surface of 30) and a second surface (right surface of 30), wherein a first annular friction lining (31) is arranged on the first surface, wherein a first opening (cutout at 32) is formed in the first friction lining in an axial direction (e.g. longitudinal direction), which extends in the axial direction also through the carrier ring, wherein the first opening at least in some areas is formed to be semicircular (e.g. cutout at 32 has semicircular shape), and wherein the first opening is formed to start at the inner circumference and extends outwardly in the radial direction or at the outer circumference of the carrier ring and extends inwardly in the radial direction (Fig.3 the opening is formed from outer circumference of core plate and extends inward); 
 wherein if the friction disc is an inner disc (e.g.30 is inner disc as shown in Fig.5), the friction disc comprises at least one driver element (e.g. splines 46) on a radially inner end face, which is separate from the first opening; and wherein if the friction disc is an outer disc, the friction disc does not have at least one driver element on the radially inner end face (the underline limitation does not apply to the present rejection since Easton uses inner plates).
Claim 2: wherein a second friction lining (right side of friction disc 30 as shown in Fig.5) is arranged on the second surface of the carrier ring, said second friction lining comprising a geometry of deviating from a circular ring shape (as shown in Fig.3, linings 31 deviating from circular shape), wherein the carrier ring also comprises the geometry of the second friction lining that deviates from the circular ring shape (as shown), each as viewed in the axial direction, and/or being formed with a second opening (32) in the axial direction (e.g. longitudinal direction), which extends in the axial direction also through the carrier ring and the first friction lining, wherein the second opening is formed to start at the inner circumference or at the outer circumference of the carrier ring (Fig.3 the opening is formed from outer circumference of core plate)
Claim 6: wherein several first openings (32) extending through the friction disc in the axial direction are formed (as shown in Fig.3).
Claim 7: wherein the first opening in the first friction lining extends across a radial width of the first friction lining, which amounts to between 50% and 90% of the total width of the first friction lining in the radial direction (e.g. as shown in Fig. 3; radius of the opening 32 is about 50% the radial width of friction lining).
Claim 8: wherein the second opening in the second friction lining extends across a radial width of the second friction lining, which amounts to between 50% and 90% of the total width of the second friction lining in the radial direction (e.g. as shown in Fig. 3; the radius of the opening 32 is about 50% the radial width of friction lining).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Easton (US 5454454) in view of Miba (DE202018002101U1 cited from IDS)
Claims 3-4: Easton does not disclose wherein the first or second friction lining is a scatter-sintered friction lining.
Miba teaches wherein the first and second friction linings are a scatter-sintered
friction lining (see ¶ [0033]-[0034]).
It would have been obvious to one skilled in the art at the time the invention was
filed to have the friction lining is scatter-sintered friction lining as taught by Miba in the
invention of Easton for the purpose of improving binding of sintered friction material to carrier disc.
Claim 9: Easton discloses the first opening (see claim 1); however, Easton does not disclose the edges of the first and/or the second friction lining are formed to be beveled where the edges join the first opening.
Miba teaches the edges (17) of the first and/or the second friction lining (8) are
formed to be beveled where the edges join the first opening (see fig.5 and claim 8).
Therefore, it would have been obvious to one skilled in the art at the time the
invention was filed to have wherein the edges of the first and/or the second friction lining
are formed to be beveled where these join the first opening as taught by Miba in the
invention of Easton in order to avoid damage to friction plate in the region of the openings (see ¶ [0012] of Miba).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/Examiner, Art Unit 3659                                                                                                    

/DAVID R MORRIS/Primary Examiner, Art Unit 3659